Name: Commission Delegated Regulation (EU) 2017/1228 of 20 March 2017 on the conditions for classification, without testing, of external renders and internal plasters based on organic binders covered by the harmonised standard EN 15824 and rendering and plastering mortars covered by the harmonised standard EN 998-1 with regard to their reaction to fire (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: marketing;  technology and technical regulations;  consumption;  building and public works;  environmental policy;  construction and town planning
 Date Published: nan

 8.7.2017 EN Official Journal of the European Union L 177/4 COMMISSION DELEGATED REGULATION (EU) 2017/1228 of 20 March 2017 on the conditions for classification, without testing, of external renders and internal plasters based on organic binders covered by the harmonised standard EN 15824 and rendering and plastering mortars covered by the harmonised standard EN 998-1 with regard to their reaction to fire (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 27(5) thereof, Whereas: (1) A system for classifying the performance of construction products with regard to their reaction to fire was adopted in Commission Delegated Regulation (EU) 2016/364 (2). External renders and internal plasters based on organic binders, as well as rendering and plastering mortars are among the construction products to which that Delegated Regulation applies. (2) Tests have shown external renders and internal plasters based on organic binders covered by the harmonised standard EN 15824 and rendering and plastering mortars covered by the harmonised standard EN 998-1 to have a stable and predictable performance concerning reaction to fire provided that they meet certain conditions regarding the maximum organic content of the product, the maximum mass per unit area applied on the substrate and the fire performance of the substrate. (3) External renders and internal plasters based on organic binders covered by the harmonised standard EN 15824 and rendering and plastering mortars covered by the harmonised standard EN 998-1 should therefore be deemed to satisfy a certain class of performance for reaction to fire established in Delegated Regulation (EU) 2016/364 on those conditions without further testing being required, HAS ADOPTED THIS REGULATION: Article 1 External renders and internal plasters based on organic binders covered by the harmonised standard EN 15824 and rendering and plastering mortars covered by the harmonised standard EN 998-1 which fulfil the conditions set out in the Annex shall be deemed to satisfy the classes of performance indicated in the Annex without testing. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 88, 4.4.2011, p. 5. (2) Commission Delegated Regulation (EU) 2016/364 of 1 July 2015 on the classification of the reaction to fire performance of construction products pursuant to Regulation (EU) No 305/2011 of the European Parliament and of the Council (OJ L 68, 15.3.2016, p. 4). ANNEX Products (1) Maximum organic content (2) (% in weight) Maximum mass per unit area (3) (kg/m2) Class (4) External renders and internal plasters based on organic binders covered by the harmonised standard EN 15824  ¤ 9,0  ¤ 4,0 B - s2, d0 External renders and internal plasters based on organic binders covered by the harmonised standard EN 15824 and Rendering and plastering mortars covered by the harmonised standard EN 998-1  ¤ 2,5  ¤ 6,0 A2 - s1, d0  ¤ 4,0  ¤ 4,0  ¤ 5,0  ¤ 2,0 (1) Products delivered in paste or in powder form and used for external and internal covering on walls, columns, partitions, and ceilings. The performance of substrates shall be at least class A2  s1, d0 and the density shall not be less than 525 kg/m3. (2) Related to the solids content (comparable to the fully dried plaster/render as applied to the substrate). (3) Related to the wet product (ready to use state). (4) Class as set out in Table 1 of the Annex to Delegated Regulation (EU) 2016/364.